In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Zev King appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Kings County (Dabiri, J.), dated January 22, 2004.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The appellant’s argument on appeal is limited to whether the Supreme Court improperly denied that branch of his motion which was to compel the petitioner to turn over certain minutes of a meeting of its Board of Trustees. This issue was resolved in an order dated January 24, 2003, from which the appellant took no appeal. Accordingly, he has waived any contention that the Supreme Court erred in its earlier order.
We note that the Supreme Court properly granted the petitioner’s motion to renew its prior motion to confirm the award of a Beth Din dated March 25, 2002, based upon a subsequent decision of the Beth Din dated August 21, 2003, which clarified its earlier award, and upon renewal, properly confirmed the award, as clarified (see CPLR 2221 [e] [2]). Ritter, J.P., H. Miller, Schmidt and Skelos, JJ., concur.